Citation Nr: 1037649	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  01-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
lumbosacral strain with mechanical back pain, L5 disc bulging and 
limitation of motion, to include consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2009).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran, who served with the National Guard from July 1975 to 
July 1984, had verified active service from June 18, 1983 to July 
2, 1983.

The current appeal arose from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO denied entitlement to an increased 
evaluation for lumbosacral strain with mechanical back pain and 
limitation of motion, and a claim for entitlement to a total 
disability rating based on individual unemployability (TDIU) 
based on service-connected disabilities.

In August 2001, the Veteran provided testimony before a Veterans 
Law Judge sitting at the RO (Travel Board hearing).  A copy of 
the transcript has been associated with the claims file.

In November 2001, the Board remanded these claims for additional 
development and adjudicative action.

In September 2002, the Board undertook additional development on 
the claims pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2) 
(2009)).  In December 2002, the Board provided notice of the 
development as required by Rule of Practice 903. (67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903 
(2009)).  The appellant responded to the notice by the submission 
of a statement in February 2003.  He also provided a statement by 
his wife and submitted private and VA medical records, most of 
which were already of record.

In May 2003, the Board remanded the claim currently on appeal, 
among others, for additional development to include consideration 
by the RO of evidence obtained in accordance with the September 
2002 development memorandum.

Thereafter, the Board denied an increased rating for the lumbar 
spine disorder in a September 2003 decision, which also denied 
entitlement to compensation benefits for additional disability of 
the neck pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 2002), as secondary to treatment at a VA medical 
facility from May 1995 to July 1995 and from March 2000, and to a 
TDIU.  The Veteran appealed only the issue of entitlement to an 
increased rating for the lumbar spine disorder to the United 
States Court of Appeals for Veterans Claims (Court).  Therefore, 
this is the only issue that remains in appellate status.

In a March 2006 decision, the Court vacated the Board's denial of 
an increased rating for the lumbar spine disorder and remanded it 
back to the Board for further adjudication consistent with its 
order.  The Court determined that the Board failed to provide 
adequate reasons and bases in its denial, in failing to fully 
address functional impairment that was noted in a March 2000 VA 
examination and described as causing 5 percent additional 
impairment during flare-ups, as well as additional evidence of 
functional impairment in other VA examinations from January 2003.  
Thereafter, this matter was returned to the Board, which remanded 
it in July 2007 for further development. 

In a January 2009 decision, the Board again denied the Veteran's 
claim for an increased rating for the lumbar spine disorder, as 
well as separate compensable disability ratings for pain in the 
lower extremities.  The Veteran again appealed the issue of 
entitlement to an increased rating for the lumbar spine disorder 
to the Court.

In a September 2009 Order, the Court granted a September 2009 
Joint Motion for Partial Remand (Joint Remand) and remanded the 
issue of an increased rating for lumbosacral strain with 
mechanical back pain, L5 disc bulging and limitation of motion 
for compliance with the instructions in the Joint Remand, which 
stated that the Board failed to address favorable evidence in 
determining that the Veteran is not entitled to referral for 
consideration of an extra-schedular rating.  38 C.F.R. 
§ 3.321(b)(1) (2009).  The matter has now returned to the Board 
and is again ready for appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, pursuant to the September 2009 Joint Remand and Court 
Order, this case is remanded to the RO for additional development 
regarding the issue of a schedular rating in excess of 20 percent 
for lumbosacral strain with mechanical back pain, L5 disc bulging 
and limitation of motion, to include for referral for an extra-
schedular rating of the Veteran's service-connected lumbar spine 
disorder that is currently on appeal.  38 C.F.R. § 3.321(b)(1) 
(2009).  

Specifically, as the September 2009 Joint Remand discussed, in 
its denial of the Veteran's claim for an increased rating in 
January 2009, the Board determined that he is not entitled to 
referral for consideration of an extra-schedular rating, stating 
that there is no objective evidence that the Veteran's service-
connected lumbar spine disorder has resulted in either frequent 
hospitalizations or caused marked interference with his 
employment.  However, in coming to this conclusion, the Board 
failed to discuss a February 2000 statement from the Veteran's 
private physician, D. A. McLain, M.D., indicating that the 
Veteran is totally disabled partially due to his service-
connected back disability.  Moreover, throughout the course of 
the appeal, the Veteran and his wife have asserted that he is 
unable to obtain and maintain gainful employment due to his back 
disability.  Thus, a remand is necessary to determine whether the 
Veteran is, in fact, unable to obtain and maintain gainful 
employment and whether such unemployability is due to his 
service-connected back disability.

An extra-schedular rating is appropriate when the schedular 
ratings are inadequate to compensate for the average impairment 
of earning capacity due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, are 
required.  38 C.F.R. § 3.321(b)(1) (2009). 

In this regard, evidentiary records demonstrate partial 
interference with employment due to, inter alia, the service-
connected back disorder.  As previously mentioned, a February 
2000 statement from the Veteran's private physician indicated 
that the Veteran is totally disabled due to his back disorder and 
fibromyalgia.  Furthermore, the Veteran has asserted throughout 
the course of the appeal that his service-connected back 
disability has caused him to be unemployable.  In particular, the 
Veteran has indicated that he has not worked since the late 
1990s.  See, e.g., Travel Board hearing transcript dated in 
August 2001; and lay statements from the Veteran, his wife, and 
acquaintance dated in May 2008 and June 2008.  Overall, in light 
of the statement from the Veteran's private physician indicating 
the Veteran's total disability is due, in part, to his back 
disability, evidence of a prolonged period of unemployment; and 
the Veteran's assertions, an extra-schedular evaluation is for 
consideration.  See 38 C.F.R. § 3.321(b)(1). 

The Board cannot assign an extra-schedular rating in the first 
instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 
338-9 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Therefore, the Board is referring this case to the Undersecretary 
for Benefits or Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1).  

Furthermore, in reference to the Veteran's lumbar spine disorder, 
another VA examination is needed to determine its current nature 
and severity.  In this regard, the last examination of the 
Veteran's spine was in May 2008, over two years ago, and a more 
current examination would be helpful in deciding his appeal, 
especially because he has indicated that his spine disorder has 
worsened.  See, e.g., lay statements dated in May 2008 and June 
2008.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the 
Court determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month-old exam was too 
remote in time to adequately support the decision in an appeal 
for an increased rating); see also Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination).  

Accordingly, in light of evidence suggesting that the Veteran's 
lumbar spine disability may have worsened and the amount of time 
that has passed since the Veteran's last VA examination, another 
comprehensive VA medical examination and opinion are needed to 
determine its current state and severity.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to the dates of any 
treatment received for his service-connected 
back disability since May 2008, and to 
furnish signed authorizations for the release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical records 
(not already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, VA 
should inform the Veteran of the nonresponse 
so that he will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).

2.  Schedule the Veteran for a VA 
orthopedic/neurological examination to 
determine the current severity of his 
lumbosacral strain with mechanical back pain, 
L5 disc bulging and limitation of motion.  
The claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical 
history, including, in particular, the 
records of his recent treatment.

The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
examination must include range of motion 
findings.  The examiner is asked to identify 
and describe any current symptomatology, 
including any functional loss associated with 
the lumbar spine disability due to more or 
less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of 
disuse, pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the back or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is no 
objective evidence of these symptoms, the 
examiner should so state.

If there is evidence of any objective 
neurological abnormality associated with the 
Veteran's service-connected lumbar spine 
disorder, the examiner should identify this 
abnormality and comment on its severity.

The examination report should also include a 
discussion of whether the Veteran has 
incapacitating episodes and their total 
duration (in weeks) during the last 12 
months.  Note:  an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome (IVDS) requiring 
bed rest prescribed by a physician and 
treatment by a physician.

Finally, the examiner should indicate the 
effect the Veteran's lumbosacral strain with 
mechanical back pain, L5 disc bulging and 
limitation of motion has on his ability to 
obtain and maintain gainful employment.  In 
making this determination, the examiner's 
attention is directed to statements by the 
Veteran and his wife, and a February 2000 
statement by the Veteran's private physician, 
D. A., McLain, all of which indicate that the 
Veteran is totally disabled due to, in part, 
to his back disability.  If the examiner 
finds that the Veteran is unemployable only 
partially due to his service-connected back 
disorder, he should include a discussion of 
the symptoms that are attributable to the 
Veteran's service-connected lumbar strain 
with mechanical back pain, L5 disc bulging 
and limitation of motion, and those that are 
attributable to any nonservice-connected 
disorders.  However, in the event that 
symptoms of a nonservice-connected disorder 
cannot be separated from those of a service-
connected disorder, VA must presume that all 
impairment shown is part and parcel of the 
service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  Thus, 
in this case, if the symptoms of any 
nonservice-connected disabilities cannot be 
separated from those of his service-connected 
lumbar strain with mechanical back pain, L5 
disc bulging and limitation of motion, all 
symptoms related to the nonservice-connected 
disabilities will be attributed to his 
service-connected lumbar strain with 
mechanical back pain, L5 disc bulging and 
limitation of motion.  

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim for a 
higher rating.  

3.  Following completion of the above 
development, and any additional development 
deemed necessary by the AOJ, submit the claim 
for an increased rating for the Veteran's 
service-connected back disability to the 
Under Secretary for Benefits or Director of 
Compensation and Pension Service for an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b).  An extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is based on the fact 
that the schedular ratings are inadequate to 
compensate for the average impairment of 
earning capacity due to the Veteran's 
disabilities.  Exceptional or unusual 
circumstances, such as frequent 
hospitalization or marked interference with 
employment, are required.  

In making this determination, a February 2000 
statement by D. A. McLain, M.D.; an August 
2001 Travel Board hearing transcript; and 
statements by the Veteran, his wife, and his 
acquaintances indicating that the Veteran is 
unable to obtain or maintain gainful 
employment due to his service-connected back 
disability; and any VA examination reports 
containing any opinions regarding the 
Veteran's employability, should be given 
particular consideration.  Also be mindful 
that "marginal employment" 
is not substantially gainful.  See Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991); Faust v. West, 13 Vet. App. 342 
(2000); and VA Adjudication Procedure Manual 
M21-1, Part VI, paragraph 7.09(a)(7).  

4.  Following completion of the above 
development, readjudicate the Veteran's claim 
for a disability rating in excess of 20 
percent for service-connected lumbosacral 
strain with mechanical back pain, L5 disc 
bulging and limitation of motion, to include 
consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1), in light of 
the VA examinations provided and any 
additional evidence received since the 
October 2008 supplemental statement of the 
case (SSOC).  If the claim is not granted to 
the Veteran's satisfaction, send him and his 
attorney another SSOC and give them an 
opportunity to respond before returning the 
file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


